DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments directed to claims 1 and 12-13 filed 3/18/2022 have been fully considered but they are not persuasive.  
3.	Applicant’s argument regarding claim 1, that Arneson fails to disclose “a discharge nozzle positioned under the seawater and facing an under keel clearance of a marine vessel docked at a dock” and “flowing sediments away from the under keel clearance by discharging, by the discharge nozzle, the seawater toward the under keel clearance” is not persuasive.  Under keel clearance is known as the distance between the bottom of the ship and the seabed.  Arneson clearly teaches that nozzles are placed under the seawater below the docked ship.  Arneson teaches a variety of nozzle alignments which can spray vertically upwards towards the bottom of the ship, downwards towards the seabed, and laterally under the ship.  Given broadest reasonable interpretation, all of these alignments read upon the nozzle facing under keel clearance since the spray is directed at a clearance level under the ship.  Furthermore, because of the discharge from the nozzle from any combination of these nozzle alignments, the sediments located at the under keel clearance will flow away.
4.	Applicant’s argument directed to claim 12, that Arneson does not teach mounting components on a skid is not persuasive.  The skid is part of the dock on which the components are located.  Since, Arneson suggests that the controller, intake, pump, and outtake are located on the deck.  This deck portion reads on skid and thus is taught by the prior art.  
5.	Applicant’s argument directed to claim 13, that Arneson fails to teach a fender which creates a space is not persuasive.  The term space is given broadest reasonable interpretation.  Because Arneson teaches that there is a distance between dock and ship because of the attached float, this float reads on fender and which thus creates a space or distance.   
6.	Applicant’s arguments, filed 3/18/2022, with respect to claim 11 has been fully considered and are persuasive.  Thus, the rejection of claim 11 has been withdrawn. 

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “controller” in claim 9.  According to applicant’s disclosure, “controller” may be interpreted as computer system.  
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1, 4-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arneson (U.S Patent 3,773,059).
11.	Regarding claim 1, Arneson teaches a method (abstract, fig 1) comprising: pumping (col 2 lines 1-3), by a pump (13), seawater to a discharge nozzle (24) (col 2 lines 1-18) positioned under the seawater and facing an under keel clearance (col 2 lines 19-28) of a marine vessel (10) docked at a dock (12) (col 2 lines 1-5 and 29-35); and flowing sediments away from the under keel clearance by discharging, by the discharge nozzle, the seawater toward the under keel clearance (col 2 line 19-35, fig 1).
12.	Regarding claim 4, Arneson teaches drawing, by the pump (13), the seawater through an intake member (14) comprising an inlet (14a) disposed under the seawater (col 2 lines 1-5, fig 1) and an outlet (end of 14 leading into pump 13 reads on outlet of intake member, fig 1) fluidically coupled to the pump (col 2 lines 1-10).
13.	Regarding claim 5, Arneson teaches wherein the intake member (14) comprises a portion that is vertical (shown in fig 1) with reference to the sea bed (sea floor inherently taught), wherein the portion that is vertical with reference to the sea bed is at least partially disposed under the sea water (col 2 lines 1-5).
14.	Regarding claim 6, Arneson teaches flowing the seawater drawn through the intake member through an outlet member (piping 15) comprising an inlet fluidically coupled to the pump (by fluid connection from piping 15 to pump 13) and an outlet (end of 15/19) fluidically coupled to the discharge nozzle (24) (col 2 lines 10-19)
15.	Regarding claim 7, Arneson teaches wherein the outlet member (15) comprises a portion that is horizontal (15/19 in fig 1) with reference to the sea bed (inherently taught), wherein the discharge nozzle (24) is fluidically coupled to the portion that is horizontal with reference to the sea bed (col 2 lines 13-28).
16.	Regarding claim 8, Arneson teaches the discharge nozzle (24) is oriented to discharge the seawater horizontally with reference to the sea bed (col 2 lines 15-28, lateral jet from nozzle 24).
17.	Regarding claim 9, Arneson teaches controlling, by a controller (automated timing mechanism; col 2 lines 36-43), flow properties (operation time) of the seawater pumped by the pump and discharged by the discharge nozzle (col 2 lines 36-43).
18.	Regarding claim 12, Arneson teaches mounting the pump (13), the controller (timing mechanism), the intake member (14), and the outlet member (15) on a skid (platform surface on dock); and disposing the skid on the dock (12) (col 2 lines 1-7).
19.	Regarding claim 13, Arneson teaches installing a docking fender (float 17) (col 2 lines 5-10) between the dock (12) and the marine vessel (1) (from fluid communication, between dock and marine vessel), the docking fender (17) creating a space between the dock and the marine vessel (space created based on fluid communication between dock and marine vessel, fig 1), wherein the discharge nozzle (24) is disposed in the space between the dock and the marine vessel (nozzle 24 in space between dock and marine vessel from fig 1).
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
22.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
23.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Arneson (U.S Patent 3,773,059) and further in view of Zeile (PG Pub U.S 2006/0157094). 
24.	Regarding claim 2, Arneson teaches the pump but fails to teach the pump is operated using diesel power.  However, Zeile teaches that is known for a pump used in watercraft washing to operate using diesel power (para 0049) in order to achieve the predicable result of transporting washing liquid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Arneson to be operated using diesel power as taught by Zeile in order to achieve the predicable result of transporting washing liquid. 
25.	Regarding claim 3, Arneson teaches the pump but fails to teach the pump is operated using electric power.  However, Zeile teaches that is known for a pump used in watercraft washing to operate using electric power (para 0049) in order to achieve the predicable result of transporting washing liquid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Arneson to be operated using electric power as taught by Zeile in order to achieve the predicable result of transporting washing liquid.
26.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arneson (U.S Patent 3,773,059).
27.	Regarding claim 10, Arneson teaches wherein the flow properties comprises a time of day when the seawater is flowed (col 3 lines 29-43) but fails to specifically teach the flow properties comprising a flow pressure and flow volume.  However, another embodiment of Arneson (fig 3) teaches it is known to incorporate a valve in order to regulate flow and distribution of the sea water according to size of the marine vessel (col 2 lines 50-55 and claim 1).  Since it is known that a valve controls the flow pressure and flow volume, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the Arneson to also control flow properties such as flow pressure and flow volume in order to regulate flow and distribution according to the size of the marine vessel.    
Allowable Subject Matter
28.	Claim 11 is found to be allowable.
29.	The following is an examiner’s statement for reasons for the indication of allowable subject matter:
30.	The closest prior art of record is Arneson (U.S Patent 3,773,059).
31.	Arneson teaches the limitations of claims 1, 4, 6, 9-10, but fails to specifically teach that the time of day is controlled based on sedimentation rates in the under keel clearance and tidal stream characteristics at the time of day as recited in claim 11.  
Conclusion
32.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714